a 5)

Io ON OA wm BR Ow

io.

i
12
13
14
16
16
17
18
19

20
21

22

23

24 |

25

 

 

Case 2:19-cv-00680-JLR Document 24 Filed 10/03/19 Page 1 of 2

Hon, James L. Robart

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

KIMBERLY .A. BUTTRAM fik/a
KIMBERLY. A. SCHLOEMER,

Plaintiff,
VS.

RIDGWAY LAW GROUP, PS.,-a
Washington Professional Services
Corporation, and; SHEILA CONLON

- RIDGWAY, Individually and on Behalf
of the Marital Community Comprised of

- SHEILA CONLON RIDGWAY and

JOHN DOE RIDGWAY,

Defendants.

 

 

CASE NO. 19-cv-00680-JLR

JOINT STIPULATION AND ORDER
FOR DISMISSAL OF ALL CLAIMS

| BY ALL’ PARTIES

[LCR 7(d)(1) and LCR 10(g)]
NOTE ON MOTION CALENDAR:

OCTOBER 3, 2019

COME NOW Plaintiff KIMBERLY BUTTRAM, who was formerly

known as KIMBERLY SCHLOEMER, and Defendants RIDGWAY LAW

GROUP, P.S. and SHEILA CONLON RIDGWAY, by and through their

‘respective, undersigned attorneys of record, and hereby: stipulate-and agree

to the dismissal of all claims by all patties herein, with prejudice, and

without costs or attorney fees to any party,

Joint Stipylation and Order for Dismissal of All
Claims. by All Parties
Page tof:2

WAID LAW OFFICE, PLLC

5400 CALIFORNIA AVENUE SW, SUITE D
SEATTLE, WA 98136

206.388.1926

 
 

fo

10

12

13

14

15
16
17
18
19

20

21

22

23

24

25

oe ON AG fF w&

 

 

Case 2:19-cv-00680-JLR Document 24 Filed 10/03/19 Page 2 of 2

DATED: October 3, 2019.
WAID LAW OFFICE, PLLC
BY:_/s/ Brian J. Waid
BRIAN J. WAID
WSBA No. 26038
Attorney for Plaintiff
BYRNES KELLER CROMWELL, PLLP
BY: /s/ Joshua B, Selig {via email authorization)
' JOSHUA B. SELIG —
WSBA No, 39628
One of Defendants’ Attorneys
ORDER
IT IS SO ORDERED,
Cbs of October 2019,

Hon, Jamey L. Robart
United States District Judge

Order entered at Seattle, Washington ar

   
    

Joint Stipulation and Order for Dismissal of AU WATD LAW OFFICE, PLLC
Claims ty All Parties 5400 CALIFORNIA AVENUE SW, SUITE D
Page 2 of 2 SEATTLE, WA 98136

206.388.1926

 
